Beck, J.
1. Whether or not the preliminary proof shows that sufficient diligence had been exercised, in searching for a paper to account for its loss, and to authorize the introduction of secondary evidence of its contents,, rests to a considerable degree in the sound discretion of the eburt.
2. There having in this case been no abuse of discretion in holding that a sufficient foundation had not been laid for the introduction of secondary evidence, and in rejecting the same, the ruling will not be reversed. Nor will the judgment of the court granting a nonsuit, which necessarily followed the rejection of the secondary evidence referred to, be disturbed.

Judgment affirmed.


All the Justices concur, except Atlvmson, J., disqualified.